                 IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF ARKANSAS
                          PINE BLUFF DIVISION

LANCE WELLS                                                                PLAINTIFF

v.                        CASE NO. 5:18-CV-00052 BSM

SHANE GREEN, et al.                                                     DEFENDANTS

                                     JUDGMENT

     Consistent with the order entered today, this case is dismissed with prejudice.

     IT IS SO ORDERED this 9th day of May 2019.


                                                 ________________________________
                                                 UNITED STATES DISTRICT JUDGE
